DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 16 November 2020:
	Claims 1, 5 and 21 are amended.
	Claims 2, 6-7, 13-20 and 22-23 are canceled.
	Claims 1, 3-5, 8-12, 21 and 24-28 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 16 November 2020:
a.	Applicant’s arguments that Yu, Foss, Seo, and Chung fail to disclose the limitation “quitting an application program displayed by the screen when the control command is the turn-off screen control command” has been fully considered but is deemed not persuasive. Applicant’s attention is directed to Yu, Paragraph [0013], see “when detecting a special lock screen operation, returning, by a terminal device, to a system interface or opening a preset interface, where the special lock screen operation includes consecutively or simultaneously pressing at least two preset buttons of the terminal device; entering, by the terminal device, a locked state; and when detecting an unlock operation, first displaying, by the terminal device, the system interface or the preset interface after unlocking”, where “special lock screen operation” is being read as the control command being the turn-off screen control command and where “returning, by a terminal device, to a system interface or opening a preset interface” is being read as quitting the application program displayed by the screen. Applicant’s attention is also directed to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 8, 10-11, 21, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PGPub. 2018/0302786), hereinafter Yu, in view of FOSS et al. (U.S. PGPub. 2018/0341344), hereinafter Foss, in further view of Seo et al. (U.S. PGPub. 2013/0332002), hereinafter Seo.

	Regarding claim 1, Yu teaches A method for controlling a power key of a terminal, comprising (Yu, Paragraph [0092], see “detecting that the physical volume key and the physical power button are consecutively pressed…”):
	
	
	obtaining an amount of pressing time that the power key is pressed when the terminal monitors a control command, wherein the control command is generated when the power key is triggered (Yu, Paragraph [0013], see “a method for protecting private information, including, when detecting a special lock screen operation, returning, by a terminal device, to a system interface or opening a preset interface, where the special lock screen operation includes consecutively or simultaneously pressing at least two preset buttons of the terminal device”, where “preset buttons” is being read as comprising a power key);
	comparing the amount of the pressing time with a predetermined time threshold value (Yu, Paragraph [0103], see “the terminal device 110 further includes a memory unit 116 and a matching unit 117…and the matching unit 117 is configured to match the first event and the first preset event…”, where “matching unit 117” is being read as the unit that compares the amount of the pressing time with a predetermined time threshold value, where “first event” is being read as the pressing time and where “first preset event” is being read as the predetermined time threshold value);
	determining a type of the control command if the amount of the pressing time is less than the predetermined time threshold value (Yu, Paragraph [0012], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking…and when detecting a special unlock operation, first displaying, by the terminal device, a second interface after unlocking, where the special unlock operation includes the unlock operation in which a value of at least one operation dimension is greater than a preset threshold…”, where a type (e.g., unlock, special unlock) of the control command is determined based on ; wherein the control command is a turn-off screen control command, a turn-on screen control command (Yu, Paragraph [0012], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen”, where “lock” is being read as a turn-off screen control command and where “unlock” is being read as a turn-on screen control command)
	turning on a screen of the terminal and controlling the screen to display a desktop menu when (Yu, FIG. 9A (S903), FIG. 9B) (Yu, Paragraph [0008], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen…”, where the interface last displayed before the terminal device locks a screen is the system interface, where “system interface” is being read as the desktop menu);
	quitting an application program displayed by the screen, controlling a screen display interface to return to the desktop menu and turning off the screen when  (Yu, Paragraph [0013], see “when detecting a special lock screen operation, returning, by a terminal device, to a system interface or opening a preset interface, where the special lock screen operation includes consecutively or simultaneously pressing at least two preset buttons of the terminal device; entering, by the terminal device, a locked state; and when detecting an unlock operation, first displaying, by the terminal device, the system interface or the preset interface after unlocking”, where “special lock screen operation” is being read as the control command being the turn-off screen control command and where “returning, by a terminal device, to a system interface or opening a preset interface” is being read as quitting the application program displayed by the screen) (Yu, Paragraph [0092], see “when detecting that the physical volume key and the physical power button are consecutively pressed, the terminal device first returns to a system interface or opens a preset interface, and then enters a locked state”, where “system interface” is being read as the desktop menu and where “locked state” is being read as a turn-off screen command);
	
	
	
	Yu does not teach the following limitation(s) as taught by Foss: 
	
	a turn-off terminal control command, or a turn-on terminal control command;
	turning on a screen of the terminal and controlling the screen to display a desktop menu when the amount of the pressing time is less than the predetermined time threshold value;
	quitting an application program displayed by the screen, controlling a screen display interface to return to the desktop menu and turning off the screen when the amount of the pressing time is less than the predetermined time threshold value;
	turning off the terminal when the amount of the pressing time is greater or equal to the predetermined time threshold value and the control command is the turn-off terminal control command; and
	turning on the terminal when the amount of the pressing time is greater or equal to the predetermined time threshold value and the control command is the turn-on terminal control command;
	
	(Foss, Paragraph [0267], see “in accordance with a determination that the activation duration of the button activation exceeds the predetermined threshold (e.g., an extended press on the button), the device substitutes the user interface screen with a second user interface screen that includes an affordance representing a user prompt to power off the electronic device”) (Foss, Paragraph [0271], see “the device may 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, by implementing techniques for button functionality, comprising of a turn-off terminal control command, a turn-on terminal control command and determining whether to turn on/off the display or turn on/off the terminal, based on a predetermined threshold, disclosed of Foss. 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of a turn-off terminal control command, a turn-on terminal control command and determining whether to turn on/off the display or turn on/off the terminal, based on a predetermined threshold. Having the control command detect whether to turn on/off the display or turn on/off the terminal based on a predetermined threshold allows for the terminal device to save power when it is not in use (Foss, Paragraph [0271]). 
	Yu as modified by Foss do not teach the following limitation(s) as taught by Seo: determining whether a power control function starts or not;
	executing an operation corresponding to a control function of the power key when the power control function does not start;
	wherein the power control function and the predetermined time threshold value are set by a setting interface of the terminal.
	(Seo, Claim 37, see “wherein, when a specific course of the component is selected at the interface, and a start button receives an input in a state where the power saving function is set, the control part determines whether an operation start condition is satisfied, and when the operation start condition is satisfied, the component performs the selected specific course”, where “the control part determines whether an operation start condition is satisfied” is analogous to determining whether a power control function starts or not) (Seo, Claim 39, see “when the operation start condition is not satisfied, the control unit causes the operation of the component to be placed on standby to operate at a subsequent time”, where “placed on standby to operate at a subsequent time” is analogous to executing an operation corresponding to a control function of the power key when the power control function does not start (e.g., when the operation start condition is not satisfied)) (Seo, Claim 40, see “wherein a power saving driving method for reducing an energy charge or an energy usage amount is recommended by the control unit on the basis of information related to energy and the command received at the interface in a state where the power saving function is set”, where “at the interface in a state where the power saving function is set” is analogous to the power control function being set by a setting interface of the terminal) (Seo, Paragraph [0359], see “the user may activate the mode by manipulating a predetermined input part for performing a preset mode, but is not selected”, where “user may activate the mode by manipulating a predetermined input part…” is analogous to the predetermined time threshold value is set by a setting interface of the terminal, where “user” is analogous to comprising an interface of a terminal) (Seo, Paragraph [0460], see “The predetermined time may be manually set and changed or automatically set or changed”, where “predetermined time” is analogous to a predetermined time threshold value and where “manually set and changed or automatically set…” is analogous to the predetermined time threshold value being set by a setting interface of the terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, and techniques for button functionality, disclosed of Foss, by implementing techniques for a component for a network system, comprising of determining whether a power control function starts or not, executing an operation corresponding to a control function of the 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of determining whether a power control function starts or not, executing an operation corresponding to a control function of the power key when the power control function does not start and wherein the power control function and the predetermined time threshold value are set by a setting interface of the terminal. This allows for a more user-friendly interface by allowing the setting interface of the terminal (most likely controlled by the user) to set the power control function and the predetermined time threshold values for the given inventive concept. This also allows for a more effective system by minimizing the power consumed by the terminal device by executing an operation corresponding to a control function of the power key when the power control function does not start (e.g., by powering down the terminal device to save power/energy) (Seo, Claims 37 and 40).

Regarding claim 3, Yu as modified by Foss and further modified by Seo teaches The method for controlling the power key of the terminal as claimed in claim 1, wherein in the step for turning on the screen and controlling the screen to display the desktop menu when the control command is the turn-on screen control command, the step comprising:
turning on the screen and determining whether the screen needs to be unlocked or not when the control command is the turn-on screen control command (Yu, FIG. 9A (S903, S904…);
monitoring an unlocked screen command if the screen needs to be unlocked (Yu, FIG. 9A (S903, S904…); and
unlocking the screen and controlling the screen to display the desktop menu if the unlocked screen command is monitored (Yu, FIG. 9A, FIG. 9B (where a first interface (desktop) is displayed after the unlocking, due to the locking command returning to the desktop interface before entering the locked state) (Yu, Paragraph [0008], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen…”).

A method for controlling a power key of a terminal, comprising (Yu, Paragraph [0092], see “detecting that the physical volume key and the physical power button are consecutively pressed…”):


determining a type of a control command when the terminal monitors the control command, (Yu, Paragraph [0012], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking…and when detecting a special unlock operation, first displaying, by the terminal device, a second interface after unlocking, where the special unlock operation includes the unlock operation in which a value of at least one operation dimension is greater than a preset threshold…”, where a type (e.g., unlock, special unlock) of the control command is determined based on the operation value being greater or less than a preset threshold. If the operation value is less than the preset threshold, then the first interface is displayed (desktop interface)), wherein the type of the control command is a turn-off screen control command, a turn-on screen control command (Yu, Paragraph [0012], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen”, where “lock” is being read as a turn-off screen control command and where “unlock” is being read as a turn-on screen control command)
turning on a screen of the terminal and controlling the screen to display a desktop menu when the control command is the turn-on screen control command (Yu, FIG. 9A (S903), FIG. 9B) (Yu, Paragraph [0008], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen…”, where the interface last displayed before the terminal device locks a screen is the system interface, where “system interface” is being read as the desktop menu);
quitting an application program displayed by the screen, controlling a screen display interface to return to the desktop menu and turning off the screen when the control command is the turn-off screen control command (Yu, Paragraph [0013], see “when detecting a special lock screen operation, returning, by a terminal device, to a system interface or opening a preset interface, where the special lock screen operation includes consecutively or simultaneously pressing at least two preset buttons of the terminal device; entering, by the terminal device, a locked state; and when detecting an unlock operation, first displaying, by the terminal device, the system interface or the preset interface after unlocking”, where “special lock screen operation” is being read as the control command being the turn-off screen control command and where “returning, by a terminal device, to a system interface or opening a preset interface” is being read as quitting the application program displayed by the screen) (Yu, Paragraph [0092], see “when detecting that the physical volume key and the physical power button are consecutively pressed, the terminal device first returns to a system interface or opens a preset interface, and then enters a locked state”, where “system interface” is being read as the desktop menu and where “locked state” is being read as a turn-off screen command);



	Yu does not teach the following limitation(s) as taught by Foss: 
	
	a turn-off terminal control command, or a turn-on terminal control command;
	turning on a screen of the terminal and controlling the screen to display a desktop menu when the amount of the pressing time is less than the predetermined time threshold value;
	quitting an application program displayed by the screen, controlling a screen display interface to return to the desktop menu and turning off the screen when the amount of the pressing time is less than the predetermined time threshold value;
	turning off the terminal when the amount of the pressing time is greater or equal to the predetermined time threshold value and the control command is the turn-off terminal control command; and
	turning on the terminal when the amount of the pressing time is greater or equal to the predetermined time threshold value and the control command is the turn-on terminal control command;

	(Foss, Paragraph [0267], see “in accordance with a determination that the activation duration of the button activation exceeds the predetermined threshold (e.g., an extended press on the button), the device substitutes the user interface screen with a second user interface screen that includes an affordance representing a user prompt to power off the electronic device”) (Foss, Paragraph [0271], see “the device may turn on the display in response to a user movement of the device (e.g., a wrist raise, lifting and/or rotation of the device, or any other indication that the user has moved the position of the device for viewing the display…The device may also be configured to use these components to control turning off the display…a lack of a specific motion input for a predetermined duration of time may cause the device to turn off the display”, where “the device may turn on the display in response to a user movement of the device” is analogous to turning on a screen of the terminal when the amount of pressing time is less than a predetermined time threshold and where “a lack of a specific motion input for a predetermined duration of time may cause the device to turn off the display” is analogous to controlling a screen to turn off when the amount of the pressing time is less than the predetermined time threshold value) (Foss, Paragraph [0275], see “when the device is powered off when the extended press of the button is received, and in accordance with a determination that the activation duration of the button activation exceeds the predetermined threshold (e.g., an extended press on the button), the device powers on”…an extended press on the button may serve to power on or power off the device, depending on the state of the device when the button activation is detected”, where “an extended press on the button may serve to power on or power off the device” is analogous to a turn-off terminal control command and/or a turn-on terminal control command).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, by implementing techniques for button functionality, comprising of a turn-off terminal control command, a turn-on terminal control command and determining whether to 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of a turn-off terminal control command, a turn-on terminal control command and determining whether to turn on/off the display or turn on/off the terminal, based on a predetermined threshold. Having the control command detect whether to turn on/off the display or turn on/off the terminal based on a predetermined threshold allows for the terminal device to save power when it is not in use (Foss, Paragraph [0271]). 
	Yu as modified by Foss do not teach the following limitation(s) as taught by Seo: determining whether a power control function starts or not;
	executing an operation corresponding to a control function of the power key when the power control function does not start;
wherein the power control function is set by a setting interface of the terminal.
	(Seo, Claim 37, see “wherein, when a specific course of the component is selected at the interface, and a start button receives an input in a state where the power saving function is set, the control part determines whether an operation start condition is satisfied, and when the operation start condition is satisfied, the component performs the selected specific course”, where “the control part determines whether an operation start condition is satisfied” is analogous to determining whether a power control function starts or not) (Seo, Claim 39, see “when the operation start condition is not satisfied, the control unit causes the operation of the component to be placed on standby to operate at a subsequent time”, where “placed on standby to operate at a subsequent time” is analogous to executing an operation corresponding to a control function of the power key when the power control function does not start (e.g., when the operation start condition is not satisfied)) (Seo, Claim 40, see “wherein a power saving driving method for reducing an energy charge or an energy usage amount is recommended by the control unit on the basis of information related to energy and the command received at the interface in a state where the power saving function is set”, where “at the interface in a state where the power saving function is set” is analogous to the power control function being set by a setting interface of the terminal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of determining whether a power control function starts or not, executing an operation corresponding to a control function of the power key when the power control function does not start and wherein the power control function is set by a setting interface of the terminal. This allows for a more user-friendly interface by allowing the setting interface of the terminal (most likely controlled by the user) to set the power control function and the predetermined time threshold values for the given inventive concept. This also allows for a more effective system by minimizing the power consumed by the terminal device by executing an operation corresponding to a control function of the power key when the power control function does not start (e.g., by powering down the terminal device to save power/energy) (Seo, Claims 37 and 40).

Regarding claim 8, Yu as modified by Foss and further modified by Seo teaches The method for controlling the power key of the terminal as claimed in claim 5, wherein in the step for turning on the screen and controlling the screen to display the desktop menu when the control command is the turn-on screen control command, the step comprising:
turning on the screen and determining whether the screen needs to be unlocked or not when the control command is the turn-on screen control command (Yu, FIG. 9A (S903, S904…);
monitoring an unlocked screen command if the screen needs to be unlocked (Yu, FIG. 9A (S903, S904…); and
unlocking the screen and controlling the screen to display the desktop menu if the unlocked screen command is monitored (Yu, FIG. 9A, FIG. 9B (where a first interface (desktop) is displayed after the unlocking, due to the locking command returning to the desktop interface before entering the locked state) (Yu, Paragraph [0008], see “when detecting an unlock operation, first .

Regarding claim 10, Yu as modified by Foss and further modified by Seo teaches The method for controlling the power key of the terminal as claimed in claim 5, wherein in the step for determining the type of the control command when the terminal monitors the control command and the control command is generated when the power key is triggered, the step comprising:
obtaining an amount of pressing time that the power key is pressed when the terminal monitors the control command and the control command is generated when the power key is triggered (Yu, Paragraph [0013], see “a method for protecting private information, including, when detecting a special lock screen operation, returning, by a terminal device, to a system interface or opening a preset interface, where the special lock screen operation includes consecutively or simultaneously pressing at least two preset buttons of the terminal device”);
comparing the amount of the pressing time with a predetermined time threshold value (Yu, Paragraph [0103], see “the terminal device 110 further includes a memory unit 116 and a matching unit 117…and the matching unit 117 is configured to match the first event and the first preset event…”); and
determining the type of the control command if the amount of the pressing time is less than the predetermined time threshold value (Yu, Paragraph [0012], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking…and when detecting a special unlock operation, first displaying, by the terminal device, a second interface after unlocking, where the special unlock operation includes the unlock operation in which a value of at least one operation dimension is greater than a preset threshold…”, where a type (e.g., unlock, special unlock) of the control command is determined based on the operation value being greater or less than a preset threshold. If the operation value is less than the preset threshold, then the first interface is displayed (desktop interface)).

Regarding claim 11, Yu as modified by Foss and further modified by Seo teaches The method for controlling the power key of the terminal as claimed in claim 5, wherein in the step for determining the type of the control command when the terminal monitors the control command and the control command is generated when the power key is triggered, the step comprising:
collecting fingerprint information for pressing the power key when the terminal monitors the control command and the control command is generated when the power key is triggered (Yu, Paragraph [0053], see “The unlock operation includes any one of the following such as the fingerprint unlocking…A user touches and holds, in processes of these unlock operations, any physical button of the terminal device or a specific screen position of the terminal device…”); and
determining the type of the control command according to the fingerprint information (Yu, Paragraph [0053], see “the user inputs a fingerprint and, at the same time, touches and holds “5” on a numeric keyboard for a time period exceeding preset duration…”).

Regarding claim 21, Yu teaches A terminal comprising a system, a power key, a screen, one or more processors, a memory, wherein one or more programs are stored in the memory, wherein the one or more processors executes a method, the method comprising (Yu, Paragraph [0006], see “the device has one or more processors, memories, and sensors, and one or more modules, programs, or instruction sets that are stored in the memory and that are configured to execute multiple functions” and Paragraph [0040], see “The terminal device 10 includes a physical power button 11, a physical volume key 12, and a touchscreen 14”):


monitoring a control command generated when the power key is triggered, (Yu, Paragraph [0012], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking…and when detecting a special unlock operation, first displaying, by the terminal device, a second interface after unlocking, where the special unlock operation includes the unlock operation in which a value of at least one operation dimension is greater than a preset threshold…”), wherein the type of the control command is a turn-off screen control command, a turn-on screen control command (Yu, Paragraph [0012], see “when detecting an unlock operation, first displaying, by a ,
turning on the screen of the terminal and controlling the screen to display a desktop menu when the control command is the turn-on screen control command (Yu, FIG. 9A (S903), FIG. 9B) (Yu, Paragraph [0008], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen…”, where the interface last displayed before the terminal device locks a screen is the system interface, where “system interface” is being read as the desktop menu);
quitting an application program displayed by the screen, controlling a screen display interface of the screen to return to the desktop menu and turning off the screen when the control command is the turn-off screen control command (Yu, Paragraph [0013], see “when detecting a special lock screen operation, returning, by a terminal device, to a system interface or opening a preset interface, where the special lock screen operation includes consecutively or simultaneously pressing at least two preset buttons of the terminal device; entering, by the terminal device, a locked state; and when detecting an unlock operation, first displaying, by the terminal device, the system interface or the preset interface after unlocking”, where “special lock screen operation” is being read as the control command being the turn-off screen control command and where “returning, by a terminal device, to a system interface or opening a preset interface” is being read as quitting the application program displayed by the screen) (Yu, Paragraph [0092], see “when detecting that the physical volume key and the physical power button are consecutively pressed, the terminal device first returns to a system interface or opens a preset interface, and then enters a locked state”, where “system interface” is being read as the desktop menu and where “locked state” is being read as a turn-off screen command);



	Yu does not teach the following limitation(s) as taught by Foss: 
	
	a turn-off terminal control command, or a turn-on terminal control command;
	turning on a screen of the terminal and controlling the screen to display a desktop menu when the amount of the pressing time is less than the predetermined time threshold value;
	quitting an application program displayed by the screen, controlling a screen display interface to return to the desktop menu and turning off the screen when the amount of the pressing time is less than the predetermined time threshold value;
	turning off the terminal when the amount of the pressing time is greater or equal to the predetermined time threshold value and the control command is the turn-off terminal control command; and
	turning on the terminal when the amount of the pressing time is greater or equal to the predetermined time threshold value and the control command is the turn-on terminal control command;
	
	(Foss, Paragraph [0267], see “in accordance with a determination that the activation duration of the button activation exceeds the predetermined threshold (e.g., an extended press on the button), the device substitutes the user interface screen with a second user interface screen that includes an affordance representing a user prompt to power off the electronic device”) (Foss, Paragraph [0271], see “the device may turn on the display in response to a user movement of the device (e.g., a wrist raise, lifting and/or rotation of the device, or any other indication that the user has moved the position of the device for viewing the display…The device may also be configured to use these components to control turning off the display…a lack of a specific motion input for a predetermined duration of time may cause the device to turn off the display”, where “the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, by implementing techniques for button functionality, comprising of a turn-off terminal control command, a turn-on terminal control command and determining whether to turn on/off the display or turn on/off the terminal, based on a predetermined threshold, disclosed of Foss. 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of a turn-off terminal control command, a turn-on terminal control command and determining whether to turn on/off the display or turn on/off the terminal, based on a predetermined threshold. Having the control command detect whether to turn on/off the display or turn on/off the terminal based on a predetermined threshold allows for the terminal device to save power when it is not in use (Foss, Paragraph [0271]). 
	Yu as modified by Foss do not teach the following limitation(s) as taught by Seo: determining whether a power control function starts or not;
	executing an operation corresponding to a control function of the power key when the power control function does not start;
	wherein the power control function and the predetermined time threshold value are set by a setting interface of the terminal.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, and techniques for button functionality, disclosed of Foss, by implementing techniques for a component for a network system, comprising of determining whether a power control function starts or not, executing an operation corresponding to a control function of the power key when the power control function does not start and wherein the power control function and the predetermined time threshold value are set by a setting interface of the terminal, disclosed of Seo. 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of determining 

Regarding claim 24, Yu as modified by Foss and further modified by Seo teaches The terminal as claimed in claim 21, wherein in the step for turning on the screen and controlling the screen to display the desktop menu when the control command is the turn-on screen control command, the step comprising:
turning on the screen and determining whether the screen needs to be unlocked or not when the control command is the turn-on screen control command (Yu, FIG. 9A (S903, S904…);
monitoring an unlocked screen command if the screen needs to be unlocked (Yu, FIG. 9A (S903, S904…); and
unlocking the screen and controlling the screen to display the desktop menu if the unlocked screen command is monitored (Yu, FIG. 9A, FIG. 9B (where a first interface (desktop) is displayed after the unlocking, due to the locking command returning to the desktop interface before entering the locked state) (Yu, Paragraph [0008], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen…”).

Regarding claim 26, Yu as modified by Foss and further modified by Seo teaches The terminal as claimed in claim 21, wherein in the step for determining the type of the control command when the terminal monitors the control command and the control command is generated when the power key is triggered, the step comprising:
obtaining an amount of pressing time that the power key is pressed when the terminal monitors the control command and the control command is generated when the power key is triggered (Yu, Paragraph [0013], see “a method for protecting private information, including, when detecting a special lock screen operation, returning, by a terminal device, to a system interface or opening a preset interface, where the special lock screen operation includes consecutively or simultaneously pressing at least two preset buttons of the terminal device”);
comparing the amount of the pressing time with a predetermined time threshold value (Yu, Paragraph [0103], see “the terminal device 110 further includes a memory unit 116 and a matching unit 117…and the matching unit 117 is configured to match the first event and the first preset event…”); and
determining the type of the control command if the amount of the pressing time is less than the predetermined time threshold value (Yu, Paragraph [0012], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking…and when detecting a special unlock operation, first displaying, by the terminal device, a second interface after unlocking, where the special unlock operation includes the unlock operation in which a value of at least one operation dimension is greater than a preset threshold…”, where a type (e.g., unlock, special unlock) of the control command is determined based on the operation value being greater or less than a preset threshold. If the operation value is less than the preset threshold, then the first interface is displayed (desktop interface)).

Regarding claim 27, Yu as modified by Foss and further modified by Seo teaches The terminal for controlling the power key of the terminal as claimed in claim 21, wherein in the step for determining the type of the control command when the terminal monitors the control command and the control command is generated when the power key is triggered, the step comprising:
collecting fingerprint information for pressing the power key when the terminal monitors the control command and the control command is generated when the power key is triggered (Yu, Paragraph [0053], see “The unlock operation includes any one of the following such as the fingerprint unlocking…A user touches and holds, in processes of these unlock operations, any physical button of the terminal device or a specific screen position of the terminal device…”); and
determining the type of the control command according to the fingerprint information (Yu, Paragraph [0053], see “the user inputs a fingerprint and, at the same time, touches and holds “5” on a numeric keyboard for a time period exceeding preset duration…”).


Claims 4, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Foss, in further view of Seo, in further view of LIU (U.S. PGPub. 2017/0372050), hereinafter Liu.

	Regarding claim 4, Yu as modified by Foss and further modified by Seo teaches The method for controlling the power key of the terminal as claimed in claim 3, wherein in the step for monitoring the unlocked screen command, the step comprising:
	
	
unlocking the screen and controlling the screen to display the desktop menu if the unlocked screen command is monitored (Yu, Paragraph [0008], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen”, where the interface last displayed before the terminal device locks a screen is the system interface, where “system interface” is being read as the desktop menu).
Yu as modified by Foss and further modified by Seo do not teach the following limitation(s) as taught by Liu: determining whether the unlocked screen command is monitored or not in a predetermined time;
turning off the screen if the unlocked screen command is not monitored in the predetermined time.
(Liu, Paragraph [0037], see “the allowable attempt limit of inputting the fingerprints by the user may be preset; and within the preset attempt limit, if the fingerprint sequence inputted by the user is the same as the first fingerprint sequence, the unlocking of the touch screen is determined…if the fingerprint sequence inputted by the user after five times is still different from the first fingerprint sequence after comparison, the mobile phone executes a forced shutdown…”, where “executes a forced shutdown” is analogous to turning off the screen if the unlocked screen command is not monitored in the predetermined time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, techniques for button functionality, disclosed of Foss, and techniques disclosed of Seo, by implementing a fingerprint recognition method and device for touch screen, comprising of determining whether the unlocked screen command is monitored or not in a predetermined time and turning off the screen if the unlocked screen command is not monitored in the predetermined time, disclosed of Liu. 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of determining whether the unlocked screen command is monitored or not in a predetermined time and turning off the screen if the unlocked screen command is not monitored in the predetermined time. Having the screen turned off when the unlocked screen command is not monitored in a predetermined time allows for the terminal device to save power when it is not in use (Liu, Paragraph [0037]). 

Regarding claim 9, Yu as modified by Foss and further modified by Seo teaches The method for controlling the power key of the terminal as claimed in claim 8, wherein in the step for monitoring the unlocked screen command, the step comprising:
	
	
unlocking the screen and controlling the screen to display the desktop menu if the unlocked screen command is monitored (Yu, Paragraph [0008], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen”, where the interface last .
Yu as modified by Foss and further modified by Seo do not teach the following limitation(s) as taught by Liu: determining whether the unlocked screen command is monitored or not in a predetermined time;
turning off the screen if the unlocked screen command is not monitored in the predetermined time.
(Liu, Paragraph [0037], see “the allowable attempt limit of inputting the fingerprints by the user may be preset; and within the preset attempt limit, if the fingerprint sequence inputted by the user is the same as the first fingerprint sequence, the unlocking of the touch screen is determined…if the fingerprint sequence inputted by the user after five times is still different from the first fingerprint sequence after comparison, the mobile phone executes a forced shutdown…”, where “executes a forced shutdown” is analogous to turning off the screen if the unlocked screen command is not monitored in the predetermined time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, techniques for button functionality, disclosed of Foss, and techniques disclosed of Seo, by implementing a fingerprint recognition method and device for touch screen, comprising of determining whether the unlocked screen command is monitored or not in a predetermined time and turning off the screen if the unlocked screen command is not monitored in the predetermined time, disclosed of Liu. 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of determining whether the unlocked screen command is monitored or not in a predetermined time and turning off the screen if the unlocked screen command is not monitored in the predetermined time. Having the screen turned off when the unlocked screen command is not monitored in a predetermined time allows for the terminal device to save power when it is not in use (Liu, Paragraph [0037]). 

The terminal as claimed in claim 24, wherein in the step for monitoring the unlocked screen command, the step comprising:
	
	
unlocking the screen and controlling the screen to display the desktop menu if the unlocked screen command is monitored (Yu, Paragraph [0008], see “when detecting an unlock operation, first displaying, by a terminal device, a first interface after unlocking, where the first interface is an interface last displayed before the terminal device locks a screen”, where the interface last displayed before the terminal device locks a screen is the system interface, where “system interface” is being read as the desktop menu).
Yu as modified by Foss and further modified by Seo do not teach the following limitation(s) as taught by Liu: determining whether the unlocked screen command is monitored or not in a predetermined time;
turning off the screen if the unlocked screen command is not monitored in the predetermined time.
(Liu, Paragraph [0037], see “the allowable attempt limit of inputting the fingerprints by the user may be preset; and within the preset attempt limit, if the fingerprint sequence inputted by the user is the same as the first fingerprint sequence, the unlocking of the touch screen is determined…if the fingerprint sequence inputted by the user after five times is still different from the first fingerprint sequence after comparison, the mobile phone executes a forced shutdown…”, where “executes a forced shutdown” is analogous to turning off the screen if the unlocked screen command is not monitored in the predetermined time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, techniques for button functionality, disclosed of Foss, and techniques disclosed of Seo, by implementing a fingerprint recognition method and device for touch screen, comprising of determining whether the unlocked screen command is monitored or not in a 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of determining whether the unlocked screen command is monitored or not in a predetermined time and turning off the screen if the unlocked screen command is not monitored in the predetermined time. Having the screen turned off when the unlocked screen command is not monitored in a predetermined time allows for the terminal device to save power when it is not in use (Liu, Paragraph [0037]). 


Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Foss, in further view of Seo, in further view of CHUNG (U.S. PGPub. 2018/0364827), hereinafter Chung.

	Regarding claim 12, Yu as modified by Foss and further modified by Seo teaches The method for controlling the power key of the terminal as claimed in claim 11, wherein in the step for turning on the screen and controlling the screen to display the desktop menu when the control command is the turn-on screen control command, the step comprising:
	comparing the fingerprint information with predetermined fingerprint information if the control command is the turn-on screen control command (Yu, Paragraph [0056], see “all special unlock operation manners may be pre-stored in the terminal device”) (Yu, Paragraph [0060], see “FIG. 7 shows a terminal device 70…including a memory 71 configured to store a preset unlock operation and a preset special unlock operation…at least one sensor 72 configured to detect the unlock operation…”, where the fingerprint is pre-stored in the terminal device, which is compared to the fingerprint information when the turn-on screen control command in initiated);
	unlocking the screen and controlling the screen to display the desktop menu if the fingerprint information is the same as the predetermined fingerprint information (Yu, Paragraph [0059], see “when detecting the unlock operation for the first time, the terminal device first displays the first interface after unlocking”, where the “first interface” is being read as the desktop menu, since the first interface is the system interface; 
	
	Yu as modified by Foss and further modified by Seo do not teach the following limitation(s) as taught by Chung: turning on the screen and monitoring an unlocked screen command if the fingerprint information is not the same as the predetermined fingerprint information; unlocking the screen and controlling the screen to display the desktop menu when the unlocked screen command is monitored.
	(Chung, Paragraph [0203], see “When the scanned fingerprint is not present or does not match a prestored fingerprint of the user, the controller 180 outputs on the display region a lock screen for receiving a password to unlock the lock state while maintaining the lock state…”, where if the fingerprint information does not match the predetermined fingerprint information, the screen is turned on but maintains in a locked state, until the user inputs a password to allow the screen to unlock).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, techniques for button functionality, disclosed of Foss, and techniques disclosed of Seo, by implementing techniques for a rollable mobile terminal, comprising of turning on the screen and monitoring the unlocked screen command when the fingerprint information does not match the predetermined fingerprint information and unlocking the screen when the unlocked screen command is monitored, disclosed of Chung. 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of turning on the screen and monitoring the unlocked screen command when the fingerprint information does not match the predetermined fingerprint information and unlocking the screen when the unlocked screen command is monitored. Having the screen turned on even when the fingerprint information does not match the prestored fingerprint information, allows for a more friendly user interface by saving time and making it easier for the user to unlock their device. Instead of the user having to trigger an additional button to turn on the device, the fingerprint mismatch could trigger the screen to turn on and request 

Regarding claim 28, Yu as modified by Foss and further modified by Seo teaches The terminal as claimed in claim 27, wherein in the step for turning on the screen and controlling the screen to display the desktop menu when the control command is the turn-on screen control command, the step comprising:
	comparing the fingerprint information with predetermined fingerprint information if the control command is the turn-on screen control command (Yu, Paragraph [0056], see “all special unlock operation manners may be pre-stored in the terminal device”) (Yu, Paragraph [0060], see “FIG. 7 shows a terminal device 70…including a memory 71 configured to store a preset unlock operation and a preset special unlock operation…at least one sensor 72 configured to detect the unlock operation…”, where the fingerprint is pre-stored in the terminal device, which is compared to the fingerprint information when the turn-on screen control command in initiated);
	unlocking the screen and controlling the screen to display the desktop menu if the fingerprint information is the same as the predetermined fingerprint information (Yu, Paragraph [0059], see “when detecting the unlock operation for the first time, the terminal device first displays the first interface after unlocking”, where the “first interface” is being read as the desktop menu, since the first interface is the system interface; 
	
	Yu as modified by Foss and further modified by Seo do not teach the following limitation(s) as taught by Chung: turning on the screen and monitoring an unlocked screen command if the fingerprint information is not the same as the predetermined fingerprint information; unlocking the screen and controlling the screen to display the desktop menu when the unlocked screen command is monitored.
	(Chung, Paragraph [0203], see “When the scanned fingerprint is not present or does not match a prestored fingerprint of the user, the controller 180 outputs on the display region a lock screen for receiving a password to unlock the lock state while maintaining the lock state…”, where if the fingerprint information does not match the predetermined fingerprint information, the screen is turned on but maintains in a locked state, until the user inputs a password to allow the screen to unlock).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for protecting private information and terminal device, disclosed of Yu, techniques for button functionality, disclosed of Foss, and techniques disclosed of Seo, by implementing techniques for a rollable mobile terminal, comprising of turning on the screen and monitoring the unlocked screen command when the fingerprint information does not match the predetermined fingerprint information and unlocking the screen when the unlocked screen command is monitored, disclosed of Chung. 
One of ordinary skill in the art would have been motivated to make this modification to implement a method and system for controlling a power key of a terminal, comprising of turning on the screen and monitoring the unlocked screen command when the fingerprint information does not match the predetermined fingerprint information and unlocking the screen when the unlocked screen command is monitored. Having the screen turned on even when the fingerprint information does not match the prestored fingerprint information, allows for a more friendly user interface by saving time and making it easier for the user to unlock their device. Instead of the user having to trigger an additional button to turn on the device, the fingerprint mismatch could trigger the screen to turn on and request for a different method of authentication to unlock the terminal device (e.g., passcode) (Chung, Paragraph [0203]). 

	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433